 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   STEPHEN TONEY,                                      Case No.: 3:18-cv-2786-WQH-KSC
     BOP No. 6832298
12
                                                         ORDER
13                                      Plaintiff,
14   v.
15
     DR. J. GWATHY; NOLTE
16   RACHELLE, M.D.; WILLIAM
     LEWIS, II; MR. CHARLES
17
     SAMUELS, JR.,
18
19                                   Defendants.
20   HAYES, Judge:
21          The matters before the Court are the Motion for Order to Show Case for Preliminary
22   Injunction and Temporary Restraining Order filed by Plaintiff (ECF No. 19) and the Report
23   and Recommendation issued by the Magistrate Judge (ECF No. 42).
24         The duties of the district court in connection with a report and recommendation of a
25   magistrate judge are set forth in Federal Rule of Civil Procedure 72(b) and 28 U.S.C. §
26   636(b). The district judge must “make a de novo determination of those portions of the
27   report . . . to which objection is made,” and “may accept, reject, or modify, in whole or in
28   part, the findings or recommendations made by the magistrate.” 28 U.S.C. § 636(b). The

                                                     1
                                                                              3:18-cv-2786-WQH-KSC
 1   district court need not review de novo those portions of a Report and Recommendation to
 2   which neither party objects. See Wang v. Masaitis, 416 F.3d 992, 1000 n.13 (9th Cir.
 3   2005); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc)
 4   (“Neither the Constitution nor the [Federal Magistrates Act] requires a district judge to
 5   review, de novo, findings and recommendations that the parties themselves accept as
 6   correct.”).
 7         No party has filed an objection to the Report and Recommendation. The Court has
 8   reviewed the Report and Recommendation, the record, and the submissions of the parties.
 9         IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 42) is
10   adopted in its entirety. The Plaintiff’s Motion for Preliminary Injunction (ECF No. 19) is
11   denied.
12    Dated: September 25, 2019
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                            3:18-cv-2786-WQH-KSC
